Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to Application 17/814,114 filed on 7/21/22. 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 5 – 7, 10 – 14, 17, 19 – 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al. (US 2018/0253530, Goldberg hereafter).

Regarding claim 1, Goldberg teaches A stroke detection system operative to detect strokes suffered by mobile communication device users, the system comprising (The system 200 can be included within a smartphone, cell phone, smart watch, or any other personal portable device. The system 200 includes a user interface 202 and a processing system 204, Fig. 4, paragraph 55): 
a hardware processor (processing system, 204 of Fig. 4) operative in conjunction with a mobile communication device having at least one built-in sensor (The image input 206 can include a camera, such as a camera embedded within a smartphone or smartwatch. The text input 208 receives textual data from a user and can include a keyboard interface, for example, a keyboard or a virtual keyboard linked to a personal portable device, such as a computer simulated keyboard on a touch screen, paragraph 56); the hardware processor being configured to, repeatedly and without being activated by the device's user (continuous, periodically and real-time, monitoring, real-time monitor, paragraph 57-58), 
compare data derived from said at least one sensor to at least one baseline value for at least one indicator of user well-being (compare the data with baseline, paragraph 57 – 58, 60, 65 - 66), stored in memory accessible to the processor, 
make a stroke risk level evaluation (the system 200 can alert a user to a possibility of stroke, paragraph 57); and 
perform at least one action if and only if the stroke risk level is over a threshold (the system 200 can alert a user to a possibility of stroke and engage an automated assessment protocol before notifying emergency services, paragraph 57).

Regarding claim 5, The system of claim 1 wherein said at least one sensor comprises plural sensors (The image input 206 can include a camera, such as a camera embedded within a smartphone or smartwatch. The text input 208 receives textual data from a user and can include a keyboard interface, for example, a keyboard or a virtual keyboard linked to a personal portable device, such as a computer simulated keyboard on a touch screen, paragraph 56).
Regarding claim 6, The system of claim 5 wherein said plural sensors include at least one of the following: IMU, camera, microphone (The image input 206 can include a camera, paragraph 56).

Regarding claim 7, The system of claim 5 wherein said plural sensors include at least two of the following: IMU, camera, microphone (The image input 206 can include a camera, microphone, paragraph 56).

Regarding claim 10, The system of claim 1 wherein said sensor comprises a motion sensor (a motion analytics module 218, paragraph 66 - 67).

Regarding claim 11, The system of claim 10 wherein said motion sensor comprises at least one of: gyroscope, accelerometer (The position sensing input 212 can include, for example, an accelerometer, a gyroscope, a global positioning system, and/or any other device capable of providing positional information, paragraph 56).

Regarding claim 12, The system of claim 1 wherein said sensor comprises at least one of: camera, microphone, or keypad of said communication device (camera, microphone, paragraph 56).

Regarding claim 13, The system of claim 1 wherein said stroke risk level evaluation includes detection of facial asymmetry which differs from said indicator (In some embodiments of the invention, the processing system 204 includes a facial analytics module 220. The facial analytics module 220 can calculate a baseline facial model using historic image input or input collected as part of a training data set, paragraph 69).

Regarding claim 14, The system of claim 1 wherein said stroke risk level evaluation relies only on said at least one built-in sensor, thereby to obviate any need for any sensor not already deployed in mobile phones (built-in sensor, such as camera, microphone as explained above in claim 1, paragraph 56).

Regarding claim 17, The system of claim 1 wherein said data comprises gait analysis data (motion analytics module 218 can analyze walking characteristics, including gait, stride, pace, and/or path, paragraph 67).

Regarding claim 19, The system of claim 1 wherein said hardware processor comprises the mobile communication device's processor, onto which cell app software has been downloaded, wherein said software is configured to: 
compare data derived from said at least one sensor to at least one baseline value for at least one indicator of user well-being, stored in memory accessible to the processor (compare the data with baseline, paragraph 57 – 58, 60, 65 - 66), 
make a stroke risk level evaluation (Based upon the strength, number, and type of deviations detected over a given period of time, paragraph 57); and 
perform at least one action if and only if the stroke risk level is over a threshold (the system 200 can alert a user to a possibility of stroke and engage an automated assessment protocol before notifying emergency services, paragraph 57).

Regarding claim 20, the method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 21, A computer program product, comprising a non- transitory tangible computer readable medium having computer readable program code embodied therein (The present invention can be a system, a method, and/or a computer program product. The computer program product can include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, paragraph 80), said computer readable program code adapted to be executed to implement a method operative to detect strokes suffered by mobile communication device users, the method comprising The system 200 can be included within a smartphone, cell phone, smart watch, or any other personal portable device. The system 200 includes a user interface 202 and a processing system 204, Fig. 4, paragraph 55): 
a hardware processor (processing system, 204 of Fig. 4) operative in conjunction with a mobile communication device having at least one built-in sensor (The image input 206 can include a camera, such as a camera embedded within a smartphone or smartwatch. The text input 208 receives textual data from a user and can include a keyboard interface, for example, a keyboard or a virtual keyboard linked to a personal portable device, such as a computer simulated keyboard on a touch screen, paragraph 56); the hardware processor being configured to, repeatedly and without being activated by the device's user (continuous, periodically and real-time, monitoring, real-time monitor, paragraph 57-58), 
compare data derived from said at least one sensor to at least one baseline value for at least one indicator of user well-being (compare the data with baseline, paragraph 57 – 58, 60, 65 - 66), stored in memory accessible to the processor, 
make a stroke risk level evaluation (the system 200 can alert a user to a possibility of stroke, paragraph 57); and 
perform at least one action if and only if the stroke risk level is over a threshold (a engage an automated assessment protocol before notifying emergency services, paragraph 57).

Regarding claim 22, The system of claim 1 wherein the hardware processor comprises all or any subset of: 
a passive signal component operative, typically continuously, to extract signals from at least one said built-in sensor and feed said signals into at least one other component such as said condition estimation component (The image input 206 can include a camera, such as a camera embedded within a smartphone or smartwatch. The text input 208 receives textual data from a user and can include a keyboard interface, for example, a keyboard or a virtual keyboard linked to a personal portable device, such as a computer simulated keyboard on a touch screen, paragraph 56; continuous, periodically and real-time, monitoring, real-time monitor, paragraph 57-58); 
a condition estimation component which at least once estimates the user's condition (stroke estimation, paragraph 58), 
an action component which takes action depending on a current state of the user condition estimation component (the system 200 can alert a user to a possibility of stroke, paragraph 57); and 
a validation component, triggered by the action component and configured to generate active signals which in turn feed into the condition estimation component (alert, paragraph 57).

Regarding claim 23, The system of claim 22 wherein at least one of said components comprises logic configuring a hardware processor such as the phone's own processor (processor or processing system, 204 of Fig. 4, paragraph 58).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim(s) 2 – 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2018/0253530, Goldberg hereafter) in further view of Sampson (US 2015/0366518).

Regarding claim 2, Goldberg teaches claim 1, even though it is merely a simple modification to manually control the alert by user; however, not specifically disclosed wherein the system initiates user cooperation to validate said evaluation and changes said evaluation for at least one user, responsive to that user's cooperation.
	Sampson teaches wherein the system initiates user cooperation to validate said evaluation and changes said evaluation for at least one user, responsive to that user's cooperation (please refer to Fig. 5b, step 513 patient choice and if patient requests help, if confidence is high, a communication channel is opened to call station 509. If confidence is low, the patient will be prompted with patient choice 513, paragraph 125).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Sampson’s evaluation by the user with the system of Goldberg. One would be motivated to combine these teachings because it can minimize the false alarm; making the system more effective and minimized the use of occupying emergency services and resources for false detection.
	
Regarding claim 3, Goldberg teaches The system of claim 1 however does not specifically disclose wherein the system connects to at least one additional wearable to validate said evaluation, and changes said evaluation for at least one user, responsive to data provided by said at least one additional wearable.
Sampson teaches wherein the system connects to at least one additional wearable to validate said evaluation, and changes said evaluation for at least one user, responsive to data provided by said at least one additional wearable (please refer to Fig. 7, system 700 shows wearable apparatus 1 (watch embodiment) and/or apparatus 301 (eyeglasses embodiment) in communication with primary processor 702 (smartphone) and/or primary processor 701 (cloud/network based service), as well as with each other, in any combination, for any purpose, in any wired or wireless communication medium available, paragraph 133).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Sampson’s another device with the system of Goldberg. One would be motivated to combine these teachings because the system will still work in case of failure of one device; making the system more effective. 

Regarding claim 4, Goldberg with Sampson teaeches The system of claim 3, Goldberg further teaches wherein said wearable comprises a smartwatch, pedometer, or heartbeat monitor (The system 200 can be included within a smartphone, cell phone, smart watch, or any other personal portable device, paragraph 55).

Regarding claim 15, Goldberg teaches claim 1, however does not specifically disclose The system of claim 1 wherein said action comprises prompting the user to cooperate in a validation process.
	Sampson teaches wherein said action comprises prompting the user to cooperate in a validation process (please refer to Fig. 5b, step 513 patient choice and if patient requests help, if confidence is high, a communication channel is opened to call station 509. If confidence is low, the patient will be prompted with patient choice 513, paragraph 125).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Sampson’s evaluation by the user with the system of Goldberg. One would be motivated to combine these teachings because it can minimize the false alarm; making the system more effective and minimized the use of occupying emergency services and resources for false detection.

11.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2018/0253530, Goldberg hereafter) in further view Davis,III et al. (US 11,096,577).

Regarding claim 8, Goldberg teaches claim 1, however does not specifically disclose wherein the system is configured, at least once, to activate an inactive sensor in a user's mobile phone, responsive to a current estimation of a user's condition derived from data provided by sensors other than said inactive sensor in the user's mobile phone, and validates or modifies the current estimation of a user's condition, according to outputs of the inactive sensor.
	Davis teaches wherein the system is configured, at least once, to activate an inactive sensor in a user's mobile phone, responsive to a current estimation of a user's condition derived from data provided by sensors other than said inactive sensor in the user's mobile phone, and validates or modifies the current estimation of a user's condition, according to outputs of the inactive sensor (automatically re-configure a setting of the sensor platform according to at least the first rule of the event triggering rule sets to activate a previously inactivated sensor of the plurality of sensors, and derive updated wellness measures for the patient from the previously inactivated sensor, claim 1; data sources 170 authorized or validated, col 8, lines 35 - 37).
	It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Davis’s activating and validating sensor and data with the system of Goldberg. One would be motivated to combine these teachings because in doing so it can activate the sensor as needed; making the system more effective.
	

12.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2018/0253530, Goldberg hereafter) in further view of Ulmansky et al (US 2017/0105104, Ulmansky hereafter).

Regarding claim 9, Goldberg teaches The system of claim 1, however does not specifically teach wherein the system is configured to document at least one temporary infrequent symptom such as TIA.
	Ulmansky teaches wherein the system is configured to document at least one temporary infrequent symptom such as TIA (TIA condition, paragraph 76).
	
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Ulmansky’s TIA detection with the system of Goldberg. One would be motivated to combine these teachings because it can detect certain medical conditions; so it can alert the user and/or emergency services.

13.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2018/0253530, Goldberg hereafter) in further view of Feit et al. (US 2017/0270252).

Regarding claim 16, Goldberg teaches claim 1, even though it teaches having contact emergency services; does not specifically teach wherein an auxiliary software platform enables recruitment of mobile phone users to subscribe to said system, thereby to allow an organization affiliated with a multiplicity of mobile phone users, to require or incentivize mobile phone users affiliated therewith to subscribe to said system.
	Feit teaches wherein an auxiliary software platform enables recruitment of mobile phone users to subscribe to said system, thereby to allow an organization affiliated with a multiplicity of mobile phone users, to require or incentivize mobile phone users affiliated therewith to subscribe to said system (seat positions for each occupant; (3) each occupant's weight (if available via an integrated sensor in the seat); (3) personal and health-related information and a photo of the vehicle's registered owner and/or any frequent passengers that have registered into a subscriber database so emergency responders can quickly identify them upon arrival at the scene; and (4) data about the incident itself, i.e., crash location, velocity and angle of impact; and whether a cabin penetration, rollover or airbag deployment occurred; paragraph 33; next-of-kin contact information, and lists of allergies, current medications, past surgeries, transplant registry status, and pre-existing conditions, including (if applicable) the presence of an implantable medical device that can transmit data wirelessly to emergency medical responders upon or prior to arrival, accessibility needs, and preferred form of communication, i.e., spoken language and need for translators, paragraph 26).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Feit’s subscription service with the system of Goldberg. One would be motivated to combine these teachings because whether it is contacted from car communication module to contact the emergency service subscription system; so the help can arrive quickly and without any mistakes as the user information is stored.

14.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2018/0253530, Goldberg hereafter) in further view of Brokaw et al. (US 9,974,478).

Regarding claim 18, Goldberg teaches claim 17; even though it teaches having gait analysis; does not specifically teach wherein said stroke risk level evaluation includes processing said gait analysis data including detection of gait asymmetry which differs from said indicator.
	Brokaw teaches wherein said stroke risk level evaluation includes processing said gait analysis data including detection of gait asymmetry which differs from said indicator (compensation strategies 2025 to overcome the impairment such as hip circumduction of the subject's limb that has been affected by conditions such as stroke or traumatic brain injury or cerebral palsy. With respect to the predicted or detected gait asymmetry, and similarly for postural sway and postural instability, the algorithm compares the measured or calculated kinematic feature value for gait asymmetry to a predefined threshold 2020, col 59 line 60 – col 60 line 5).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Brokaw’s detecting gait asymmetry with the system of Goldberg. One would be motivated to combine these teachings because it can effectively detect stroke.
	
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632